EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Taylor on February 1, 2021.

The application has been amended as follows: 
1. (Currently Amended) A fan housing comprising: 
a housing body for accommodating fan components and 
an outer casing surrounds the housing body in a circumferential direction, the 
outer casing includes at least two segments, one of the segments is detachably fastened to the housing body and the detachable segment takes up 1/3 to 1/8 of the circumference of the outer casing, wherein 
            the housing body has at least two webs extending in the circumferential direction on a radial outer side of the housing body, and/or the outer casing has at least two ribs extending in the circumferential direction on a radial inner side of the outer casing, the ribs, in the assembled state, between the housing body and the outer casing, form a channel circulating in circumferential direction for receiving and holding a heating band, and 
            the outer casing has at least one guiding rib spaced from and directed in the radial direction toward the housing body, as the at least one guiding rib is radially directed into the channel and the at least one guiding rib extending in the circumferential direction, the at least one guiding rib defining an outer extent of the channel so that the heating band is positioned  and the detachable segment is removable and after the removal of only the detachable segment, the heating band can be inserted in the circumferential direction into the channel over the entire circumference.
2. (Cancelled)
3. (Cancelled)
	4. (Currently Amended) The fan housing according to Claim [[2]]1, wherein the at least one guiding rib of the outer casing is formed on inner sides of the at least two segments and, on segment edges directed in a circumferential direction, the at least two segments abut against one another on abutting edges, wherein a radial and axial abutting edge extends flush in the circumferential direction.
	8. (Cancelled)
	10. (Currently Amended) A fan assembly with a motor and an impeller comprising [[a]]the fan housing according to Claim 1, wherein the fan housing surrounds an impeller.
The above amendment incorporates dependent claims 3, and 8 to place the claims in condition for allowance, corrects the dependency of claim 4 and improves clarity of the claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims in the application are deemed to be directed to an nonobvious improvement over the invention patented in US 9970458 B2. The claims comprise the at least one guiding rib contacts the heating band and an arrangement that enables the heating band to be inserted over the entire circumference after a removal of only a detachable segment spanning 1/3 to 1/8 of the circumference of the outer casing.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 5712724922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        
2/2/2021

/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745